Citation Nr: 0824624	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-27 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected bilateral maxillary sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDING OF FACT

The competent evidence of record does not demonstrate three 
or more incapacitating episodes of sinusitis per year 
requiring prolonged antibiotic treatment, or more than six 
non-incapacitating episodes of sinusitis per year, 
characterized by headaches, pain, and purulent discharge or 
crusting.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for bilateral maxillary sinusitis have not been met for any 
period of the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.97, 
Diagnostic Code 6513 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).   

For an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran.  

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the effective date 
of an award.  

Here, letters were sent to the veteran in November 2003 and 
April 2005 that partially addressed the notice elements.  The 
letters informed her of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of 
what evidence she should provide, informed her that it was 
her responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked her to notify the VA of any additional evidence that 
may be helpful to her claims.

These letters did not inform the veteran of how effective 
dates are assigned (in the event an increased rating is 
awarded).  However, she was given this information in a May 
2006 supplemental statement of the case.  Regardless, for the 
reasons stated below, the Board finds that the evidence is 
against the veteran's claim for an increased rating, and, as 
such, any deficiency with respect to this notice is moot.

As noted, the various notice letters did not make specific 
reference to the relevant diagnostic codes and other 
applicable information in connection with the veteran's claim 
for an increased rating for sinusitis.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the U.S. Court of 
Appeals for the Federal Circuit stated that all notice errors 
are presumed prejudicial and require reversal unless the VA 
can show that the error did not affect the essential fairness 
of the adjudication.  

To do this, the VA must show that the purpose of the notice 
was not frustrated, such as by demonstrating that any defect 
was cured by actual knowledge on the part of the veteran, 
that a reasonable person could be expected to understand from 
the notice what was needed, that a benefit could not have 
been awarded as a matter of law, or perhaps where the veteran 
has stated that he or she has no further evidence to submit, 
or where the record reflects that VA has obtained all 
relevant evidence.  

There must be a demonstration that there was no prejudice 
from a notice error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir.1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez- 
Flores.  

The veteran demonstrated that there was actual knowledge of 
what was needed to establish the claim.  Actual knowledge is 
established by the veteran's August 2005 substantive appeal, 
in which she referred to the requirement of three or more 
episodes treated with antibiotics or six or more episodes 
with headache, pain, and discharge.  See Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007); see also Short Bear v. 
Nicholson, 19 Vet. App. 341, 344 (2005).   

Further, the June 2005 statement of the case set forth the 
relevant diagnostic codes for the veteran's disabilities, and 
included a description of the rating formulas for all 
possible schedular ratings under the relevant diagnostic 
code.  She was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the disability evaluation that 
the RO had assigned.   

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  Her service medical records, VA medical 
treatment records, and lay statements have been obtained. 
 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  She was also 
accorded VA examinations in February 2004 and May 2006 as 
part of her claim.  38 C.F.R. § 3.159(c)(4).  

Significantly, neither the veteran nor her representative 
have identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of her claim for an increased rating for 
sinusitis that has not been obtained.  Hence, no further 
notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating for Sinusitis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the rating assignment is appealed (whether original or 
not), consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999). 

The veteran's sinusitis has been rated as 10 percent 
disabling under Diagnostic Code 6513 for the entire period of 
the claim.  Diagnostic Code 6513 provides for a 10 percent 
rating where there are one or two incapacitating episodes of 
sinusitis per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating is warranted where there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97.  

The veteran underwent a VA examination in February 2004.  The 
veteran reported developing sinusitis in 1979 and undergoing 
surgery for the condition in 2000.  She reported experiencing 
mucus inside of her nose, mostly clear nasal discharge, and 
headache.  The examiner noted that the veteran did not have 
purulent discharge, but did have a little thick, dry, tacky 
nonpurulent secretion in the anterior nasal passageway.  
Palpation of the maxillary and frontal sinuses gave no 
indication that there was any underlying tenderness.  Sinus 
x-rays revealed bilateral chronic maxillary sinusitis in the 
form of mucosal thickening.

In September 2004, the veteran phoned the VA telephone advice 
program seeking instruction on how to remove possible 
allergens from her home.  She reported that her sinus 
problems were getting worse and believed mold or other 
allergens to be the cause.  

A November 2004 VA outpatient treatment record reveals that 
the veteran presented with complaints of a swollen tongue, 
which she believed was related to her sinusitis.  Examination 
revealed that her tongue was not swollen.

A December 2005 VA outpatient treatment record indicates that 
the veteran reported facial pain and green nasal discharge 
three weeks prior.  She went to the emergency department at 
that time and was not prescribed antibiotics.  She reported 
that the discharge had resolved, but that she was still 
experiencing sinus pressure.  Examination revealed no 
purulence or polyps and no signs of active sinusitis.  The 
veteran's antihistamines and guaifenesin were refilled and 
she was prescribed a nasal steroid.

In January 2006, the veteran called the VA after hours 
telephone triage to report swelling of one side of her face 
due to her sinuses.  She was advised to seek treatment at the 
triage center, but she declined.  

A May 2006 VA outpatient treatment record reveals that the 
veteran reported postnasal drainage and anterior nasal 
passageway mucus.  The examination revealed no visible 
postnasal drainage.

The veteran underwent another VA examination in May 2006.  
The veteran reported taking a lot of antibiotics for her 
sinuses, but could not be more specific.  The examiner noted 
that two separate antibiotics had been prescribed, one in 
June 2005 and one in January 2006, in the previous two years.  
The veteran also reported excess mucus, sometimes green, that 
crusts and blocks her nasal passageways, and sinus headaches 
two or three times per week.  The examiner noted a little 
congestion of the inferior turbinates, with zero percent 
obstruction of each passageway.  Examination revealed a nasal 
cavity without purulence or crusting, and no postnasal 
drainage.  The examiner noted that the flunisolide nasal 
spray he had prescribed for the veteran appeared to be 
achieving good results.  The examiner also noted that the 
veteran's treatment records revealed very little antibiotic 
treatment specifically for her sinuses.

A February 2007 VA treatment record indicates that the 
veteran reported congestion, cough, sore throat, and sinus 
pressure.  The veteran was diagnosed with an upper 
respiratory infection and bronchitis.

The record does not contain any medical evidence of an 
incapacitating episode of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment.  While the 
veteran reports taking many antibiotics for her sinuses, the 
VA examiner who conducted the May 2006 VA examination 
indicated that antibiotics had been prescribed on only two 
occasions.  Further, a review of the veteran's VA treatment 
record reveals that she sought treatment for symptoms of 
sinusitis on only five occasions over the course of three 
years, none of which required prolonged antibiotic treatment.

Additionally, the medical evidence of record does not 
demonstrate that the veteran experiences more than six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting at 
anytime during the pendency of this appeal.  As noted, three 
years of VA outpatient treatment records reveal treatment for 
sinusitis on only five occasions.  Although the veteran 
reports that she suffers from discharge, crusting, and 
frequent sinus headaches, the clinical and diagnostic 
findings on all of the medical reports since 2003 show no 
evidence of purulence, crusting, or tenderness of the 
sinuses.   Thus, an evaluation in excess of 10 percent for 
sinusitis is not warranted.

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an increased rating for the entire period 
of the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. 
§ 5107; Gilbert, supra.  The claim for a schedular disability 
rating greater than 10 percent for bilateral maxillary 
sinusitis is, therefore, denied. 

The veteran has reported that she has lost multiple jobs due 
to her sinusitis, and that this condition has greatly 
affected her daily life.  Therefore, the Board has considered 
the provisions of 38 C.F.R. § 3.321(b)(1), but finds that no 
evidence that the veteran's service-connected disability has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of this 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).



ORDER



A disability rating in excess of 10 percent for bilateral 
maxillary sinusitis is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


